DETAILED ACTION

Claims 1-10 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and...103 (or as subject to pre-AFA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not he considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). 






Information Disclosure Statement

The information disclosure statements provided complies with the provisions of MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.  A signed copy of the form is attached.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-10 are provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-18 of copending Application No. 14/594,511.  Although the conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitations/step or adding an element and its function would be within the level of one of ordinary skill in the art.  It is well settled that the adding or deleting an element and its function in claims 12 and “medical manipulator” and its function are an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 103

The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing 

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (US 8,105,230).


    PNG
    media_image1.png
    525
    684
    media_image1.png
    Greyscale
 As per claim 1, Honda et al. (US 8,105,230) teaches a medical manipulator system (see Figs. 1, 25, 26 and 28, element 30) comprising: an elongated manipulator (see Figs. 1, 25, 26 and 28, for elongated) that has an manipulator system (see Figs. 1, 6, 12  and 28, element 14); a shape sensor (see col. 3, line 67 to col. 4, lines -15) that is provided so as to be movable along the longitudinal direction of a path in which the manipulator is to be disposed and that detects shape information (see col. 3, line 67 to col. 4, lines -15, wherein the video processor has shown proof of detecting any organ shape in a patient body while performing any type of operation)of the path at respective positions; a shape estimating unit (see col. 3, line 67 to col. 4, lines -15) that is configured to estimate a curved shape of the manipulator on the basis of the shape information detected by the shape sensor (see col. 3, line 67 to col. 4, lines -15) and longitudinal-direction 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Honda et al. into the intended end result, thereby improving the medical manipulator and curved-shape estimation as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

As per claim 2, Honda et al. teaches wherein the shape sensor (see col. 3, line 67 to col. 4, lines -15) detects the radius of curvature of the path (see col. 3, line 67 to col. 4, lines -15, wherein the video processor has shown proof of detecting any organ shape in a patient body while performing any type of operation).



As per claim 4, Honda et al. teaches wherein the shape sensor (see col. 3, line 67 to col. 4, lines -15) detects a 3D position in the path (see col. 3, line 67 to col. 4, lines -15, wherein the video processor has shown proof of detecting any organ shape in a patient body while performing any type of operation including 3D shape).

As per claim 5, Honda et al. further comprising: a drive part that moves the shape sensor (see col. 3, line 67 to col. 4, lines -15) in the longitudinal direction of the path; and a position-information calculating unit that calculates longitudinal-direction position information of the shape sensor (see col. 3, line 67 to col. 4, lines -15) on the basis of a driving amount of the drive part (see col. 5, lines 6-16).

As per claim 6, Honda et al. further comprising a position sensor that detects a longitudinal-direction position of the shape sensor (see col. 3, line 67 to col. 4, lines -15).

As per claim 7, Honda et al. teaches wherein the shape sensor (see col. 3, line 67 to col. 4, lines -15) is disposed at the distal end of a flexible elongated member; and the elongated member is provided with a marker with which an insertion amount into the path can be measured (see Figs. 1, 2, 4, 6, 12, 14 and 28, element 20 as means of controlling/measuring).

As per claim 8, Honda et al. teaches wherein an insertion sensor that detects the start of insertion of the shape sensor (see col. 3, line 67 to col. 4, lines -15) is provided at an inlet of the path (see Figs. 1, 2, 4, 6, 12, 14, 16, 17, 19-23, 25, 26 and 28, element 41).

As per claim 9, Honda et al. teaches wherein the shape sensor (see col. 3, line 67 to col. 4, lines -15) detects the radii of curvature of the path (see col. 3, line 67 to col. 4, lines -15, wherein the video processor has shown proof of detecting any organ shape in a patient body while performing any type of operation) in two directions that are perpendicular to the longitudinal axis of the path(see Figs. 1, 25, 26 and 28, for longitudinal axis) and that intersect with each other; and the medical manipulator system (see Figs. 1, 25, 26 and 28, element 30) further comprises a curvature-radius calculating unit that calculates the radius of curvature of the path (see col. 3, line 67 to col. 4, lines 

As per claim 10, Honda et al. teaches a manipulator curved-shape estimation method comprising: moving a shape sensor (see col. 3, line 67 to col. 4, lines -15) along the longitudinal direction of a path in which an elongated manipulator (see Figs. 1, 25, 26 and 28, for elongated) having an manipulator system (see Figs. 1, 6, 12  and 28, element 14) is to be disposed; and estimating a curved shape of the manipulator on the basis of respective longitudinal-direction positions (see Figs. 1, 2, 4, 6, 12 and 20) and shape information of the path detected by the shape sensor (see col. 3, line 67 to col. 4, lines -15) at the longitudinal-direction positions (see Figs. 1, 2, 4, 6, 12 and 20). Although, the above limitations are disclosed from different embodiments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Honda et al. into the intended end result, thereby improving the medical manipulator and curved-shape estimation as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO L-892.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-3976.




    PNG
    media_image2.png
    150
    150
    media_image2.png
    Greyscale
			






/McDieunel Marc/
Primary Examiner, Art Unit 3664B